In the

     United States Court of Appeals
                  For the Seventh Circuit
                  ____________________ 
No. 16‐1401 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

LISA A. LEWIS, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
         No. 13‐CR‐219 — William C. Griesbach, Chief Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 8, 2016 — DECIDED NOVEMBER 16, 2016 
               ____________________ 

    Before WOOD, Chief Judge, and KANNE and HAMILTON, Cir‐
cuit Judges. 
   KANNE,  Circuit  Judge.  Over  a  seven‐year  period,  Lisa  A. 
Lewis  embezzled  more  than  $2  million  from  twelve  people 
who were 75 to 92 years old. Pursuant to a plea agreement, 
she pled guilty to one count of wire fraud in violation of 18 
U.S.C.  § 1343,  and  the  government  agreed  to  a  specific  sen‐
tencing guidelines calculation. The government also agreed to 
2                                                          No. 16‐1401 

recommend no more than ten years’ imprisonment at her sen‐
tencing hearing.    
     At the first sentencing hearing, the district court sentenced 
Lewis  to  fifteen  years’  imprisonment.  Shortly  thereafter,  we 
decided United States v. Thompson, 777 F.3d 368 (7th Cir. 2015). 
Lewis  appealed  raising  only  the  issue  of  her  supervised‐re‐
lease conditions. In light of Thompson, we remanded for resen‐
tencing. Before the resentencing hearing, Lewis filed a motion 
arguing for the first time that the government had breached 
the plea agreement. The district court denied the motion and 
held that Lewis had waived this argument by failing to raise 
it  at  the  first  sentencing  or  on  the  first  appeal.  The  district 
court then sentenced Lewis to the same fifteen‐year term. 
    On appeal, Lewis now argues that she did not waive her 
argument that the government breached the plea agreement. 
She reasserts that argument now. Lewis also argues that the 
district court erred at sentencing by (1) applying a sentencing 
enhancement based on the vulnerability of her victims and (2) 
imposing a substantively unreasonable sentence.  
    We hold that the district court did not err by refusing to 
hear Lewis’s argument, but it did err by not affirmatively ac‐
knowledging that it had the authority to do so. But because 
the district court alternatively rejected that argument, and be‐
cause we believe that the argument is meritless, we hold that 
the district court’s error is harmless. Finally, we hold that the 
district court did not err at sentencing because the vulnerable‐
victim  enhancement  was  properly  applied  and  the  district 
court’s sentence was substantively reasonable.  
                                      
                                      
No. 16‐1401                                                       3 

                        I. BACKGROUND 
    From 2006 until 2013, Lewis fraudulently held herself out 
as an account representative with Fidelity Investments to at 
least a  dozen “investors” whose  ages ranged from 75  to  92. 
Although she had been a registered broker with the Financial 
Industry Regulatory Authority from 1990 until 2006, she was 
neither a registered broker nor affiliated with Fidelity Invest‐
ments  during  this  fraudulent  scheme.  Under  the  scheme, 
Lewis convinced her investors to set up investment accounts 
at  Fidelity.  Unbeknownst  to  her  investors,  however,  Lewis 
opened the accounts as joint accounts, including her name on 
each account. This allowed Lewis to transfer funds from the 
accounts to her own personal account without her investors’ 
consent or knowledge. Lewis applied for and received debit 
cards associated with some of these accounts. She also forged 
some  of  her  investors’  signatures  on  checks  drawn  on  their 
accounts. She used the debit cards and fraudulent checks to 
withdraw  additional  funds  from  the  accounts.  Over  the 
course of this seven‐year scheme, Lewis embezzled more than 
$2 million from her victims. 
    A grand jury indicted Lewis on five counts of wire fraud 
in violation of 18 U.S.C. § 1343. On March 14, 2014, she pled 
guilty to one of those counts pursuant to a plea agreement. In 
exchange for Lewis’s guilty plea, the government made sev‐
eral  promises.  First,  the  government  promised  “to  recom‐
mend no more than 10 years imprisonment and the maximum 
period of supervised release.” (R. 17 at ¶ 24.) Second, the gov‐
ernment agreed to the following sentencing guidelines calcu‐
lation:  
       1. A  base  offense  level  of  7  under  U.S.S.G. 
          § 2B1.1(a)(1);  
4                                                       No. 16‐1401 

       2. Specific  offense  level  increases  of  16  levels 
          for  the  amount  of  the  loss  under  U.S.S.G. 
          § 2B1.1(b)(1)(I),  2  levels  for  an  offense  in‐
          volving  10  or  more  victims  under  U.S.S.G. 
          § 2B1.1(b)(2)(A), and 2 levels for an offense 
          involving  sophisticated  means  under 
          U.S.S.G. § 2B1.1(b)(10);  
       3. A 2‐level increase for the abuse of a position 
          of trust under U.S.S.G. § 3B1.3; 
       4. A 4‐level increase for an offense involving a 
          large  number  of  vulnerable  victims  under 
          U.S.S.G. § 3A1.1; and 
       5. A 3‐level decrease for acceptance of respon‐
          sibility  under  U.S.S.G.  §§ 3E1.1(a)  and 
          3E1.1(b).  
This agreed‐upon calculation resulted in a total offense level 
of 30. Based on this offense level and Lewis’s criminal history 
category of  I, Lewis’s guideline range under the plea agree‐
ment was 97 to 121 months.  
     The plea agreement also included several important reser‐
vations. First, the agreement provided that “[b]oth parties re‐
serve the right to provide the district court and the probation 
office with any and all information which might be pertinent 
to  the  sentencing  process  …  .”  (R.  17  at  ¶ 22.)  Second,  the 
agreement provided that “[b]oth parties reserve the right to 
make any recommendation regarding any and all factors per‐
tinent  to  the  determination  of  the  sentencing  guideline 
range …  .”  (R.  17  at  ¶ 23.)  Finally,  the  agreement  acknowl‐
edged that the district court was not bound by the agreement 
or by the sentencing guidelines. (R. 17 at ¶ 25.) 
No. 16‐1401                                                          5 

    The probation office then completed a Presentence Inves‐
tigation Report (“PSR”). The probation office’s guideline cal‐
culation included two additional enhancements: (1) a 2‐level 
increase for the use of a means of identification under U.S.S.G. 
§ 2B1.1(b)(11)(C)(i) and (2) a 2‐level increase for obstruction of 
justice under U.S.S.G. § 3C1.1. The calculation in the PSR also 
included only a 2‐level vulnerable‐victim enhancement under 
U.S.S.G.  § 3A1.1(b)(1),  rather  than  the  4‐level  enhancement 
contemplated  in  the  plea  agreement.  The  probation  office 
then presented the PSR to Lewis and to the government for 
comment.  Lewis  objected  to  the  additional  enhancements. 
The government did not object to any of these recommenda‐
tions. 
    The probation office then asked the government to com‐
ment  on  Lewis’s  objections  to  the  additional  enhancements. 
The government responded in an email to the PSR preparer. 
Regarding the means‐of‐identification enhancement, the gov‐
ernment  stated  that the  “facts outlined in the PSR  are accu‐
rately  relayed  and  seem  to  fit  within  the  parameters  of  the 
guideline  enhancement.”  (R.  59‐1.)  Regarding  the  obstruc‐
tion‐of‐justice enhancement, the government stated that “the 
PSR  accurately  relays  the  facts  that  arguably  fall  within  the 
umbrage of the guideline enhancement.” (R. 59‐1.) The final 
PSR included the additional enhancements. It also  included 
several victim impact statements. Based on a calculated total 
offense level of 32, Lewis’s guideline range under the PSR was 
121 to 151 months. 
   The government and Lewis both filed sentencing memo‐
randums. Lewis asked for an eight‐year prison term, arguing 
that this sentence would have the same deterrent effect as a 
ten‐year sentence. The government’s response did not address 
6                                                        No. 16‐1401 

the guidelines; instead, it emphasized the seriousness of the 
offense and recommended a ten‐year sentence.  
     At sentencing, the district court once again asked the gov‐
ernment to comment on Lewis’s objections to the additional 
enhancements in the PSR. Mindful of the plea agreement, the 
government first expressed that it was not advocating for the 
additional enhancements. It then repeated the recommenda‐
tions  that  it  had  given  to  the  probation  office.  The  district 
court followed the PSR and concluded that Lewis’s total  of‐
fense level was 32. The government then argued that a 4‐level 
vulnerable‐victim enhancement—as contemplated in the plea 
agreement—rather  than  the  2‐level  vulnerable‐victim  en‐
hancement  included  in  the  PSR  should  apply.  The  district 
court rejected that argument. The court then sentenced Lewis 
to  fifteen  years’  imprisonment,  a  sentence  five  years  higher 
than  was  contemplated  in  the  plea  agreement  and  twenty‐
nine months higher than the top end of the guideline range 
for an offense level of 32. 
    On January 5, 2015, Lewis appealed only her conditions of 
supervised release. In light of our decision in Thompson, 777 
F.3d 368, the government and Lewis submitted a joint motion 
to vacate the sentence and to remand for resentencing to cor‐
rect the supervised release conditions contained in the origi‐
nal sentencing order. We granted that motion and remanded 
for resentencing on March 12, 2015.  
    On February 1, 2016, Lewis filed a motion with the district 
court seeking to reassign her case to a new sentencing judge, 
to strike the PSR’s guideline calculation, to strike the govern‐
ment’s sentencing memorandum, and to seal the sentencing 
transcript. In that motion, Lewis claimed for the first time that 
the government had breached the plea agreement. The district 
No. 16‐1401                                                        7 

court denied Lewis’s motion, holding that she had waived any 
argument  regarding  a  breach  of  the  plea  agreement  by  not 
presenting it at the first sentencing hearing or on the first ap‐
peal.  The  district  court  also  concluded  that,  even  absent  a 
waiver, Lewis was “not entitled to relief because the govern‐
ment did not breach the plea agreement.” (R. 61 at 5.)  
    Before the resentencing hearing, Lewis again filed objec‐
tions to enhancements in the PSR. During resentencing, she 
specifically objected to the means‐of‐identification 2‐level en‐
hancement and the vulnerable‐victim enhancement. The dis‐
trict court rejected Lewis’s argument regarding the vulnera‐
ble‐victim enhancement and applied the 2‐level increase con‐
templated in the PSR. The district court accepted Lewis’s ar‐
gument  regarding  the  means‐of‐identification  enhancement 
and dropped that 2‐level increase. The district court then re‐
calculated Lewis’s guideline range and found that her total of‐
fense level was 30, which, based on her criminal history cate‐
gory of I, resulted in a guideline range of 97 to 121 months. 
The  district  court  then  resentenced  Lewis  to  the  same  sen‐
tence of fifteen years’ imprisonment despite the lower offense 
level and guideline range. 
   Lewis now appeals the district court’s denial of her Febru‐
ary  1  motion  and  the  district  court’s  sentence.  Because  the 
government did not breach the plea agreement and because 
the sentence was proper, we agree with the district court.  
                           II. ANALYSIS 
   On  appeal,  Lewis  makes  four  arguments:  (1)  the  district 
court erred when it concluded that Lewis waived her right to 
assert that the government had breached the plea agreement 
by failing to raise this argument at the original sentencing or 
8                                                    No. 16‐1401 

on the original appeal; (2) the district court erred when it con‐
cluded  that  the  government  did  not  breach  the  plea  agree‐
ment; (3) the district court erred when it applied the two‐level 
vulnerable‐victim  enhancement;  and  (4)  the  district  court’s 
sentence of fifteen years’ imprisonment was substantively un‐
reasonable. We first address her arguments regarding the plea 
agreement. We then turn to her arguments regarding the dis‐
trict court’s sentence.  
     A. Breach of the Plea Agreement 
   Lewis’s first two arguments on appeal center on the gov‐
ernment’s alleged breach of the plea agreement. The district 
court  held  that  Lewis  waived  any  argument  regarding  the 
government’s alleged breach by not raising it at the original 
sentencing in the district court or on the original appeal in this 
court. Thus, the district court held that this argument was out‐
side the scope of the remand. “We review a district court’s de‐
termination of the scope of remand de novo.” United States v. 
Mobley, 833 F.3d 797, 803 (7th Cir. 2016).  
    The  scope  of  a  remand  is  determined  by  our  opinion 
granting that remand. United States v. Avila, 634 F.3d 958, 961 
(7th Cir. 2011). If our opinion “identifies a discrete, particular 
error that can be corrected on remand without the need for a 
redetermination of other issues, the district court is limited to 
correcting that error.” United States v. Parker, 101 F.3d 527, 528 
(7th Cir. 1996). On the other hand, if the case is generally re‐
manded  for  resentencing,  “the  district  court  may  entertain 
new  arguments  as  necessary  to  effectuate  its  sentencing  in‐
tent, but it is not obligated to consider any new evidence or ar‐
guments beyond that relevant to the issues raised on appeal.” 
United States v. Barnes, 660 F.3d 1000, 1007 (7th Cir. 2011) (em‐
phasis  added).  Thus,  when  a  case  is  generally  remanded,  a 
No. 16‐1401                                                                9 

district court has some discretion as to which—if any—new 
arguments it will hear. Id. at 1007–08. 
    A remand in light of Thompson vacates the entire sentence, 
allowing the district court to alter any aspect of that sentence 
at resentencing. Thompson, 777 F.3d at 382; see also Mobley, 833 
F.3d at 801. As such, a Thompson remand is a “full” or general 
remand  unless  our opinion  or the formal mandate granting 
the remand includes an explicit limitation. Mobley, 833 F.3d at 
801. Following the rationale of Barnes, on a Thompson remand, 
a district court may entertain new arguments if it so chooses. 
Barnes, 660 F.3d at 1007. “The defendant need not have raised 
these arguments on appeal; once the case is remanded for a 
complete  resentencing,  the  defendant  may  assert  any  argu‐
ment she wishes.” Mobley, 833 F.3d at 802. The district court 
then “may choose to exercise its discretion in a manner that 
does  not  consider  any  new  evidence  or  new  arguments  …, 
and it may choose to impose the exact same sentence as was 
imposed at the original sentencing hearing.” Id.  
    Here, Lewis could have raised all of her arguments regard‐
ing the government’s alleged breach of the plea agreement at 
the first sentencing and then on her first appeal. But she chose 
not to raise them. Because we generally remanded this case in 
light of Thompson, the district court at resentencing could have 
chosen  to  hear  Lewis’s  arguments  regarding  the  breached 
plea agreement, but it was not obligated to do so. Id. at 801–
02. Therefore, the district court did not err in refusing to hear 
Lewis’s newly raised arguments.1 What the court had to do, 
                                                 
1 We recognize that the plea agreement still binds the government at re‐

sentencing.  Thus,  had  Lewis  alleged  that  the  government  breached  the 
plea agreement in a new or different way at resentencing, the district court 
10                                                                No. 16‐1401 

however, was “acknowledge that it ha[d] the authority to hear 
new  arguments,  so  that  we  …  know  on  appeal  that  it  exer‐
cised its discretion in either accepting or rejecting new mate‐
rial.” Id. at 802. Here, the district court did not acknowledge 
its authority, and its failure to do so constitutes a mistake of 
law. Id. at 803.2 But because the district court also considered 
and rejected Lewis’s breach of the plea agreement argument, 
and because we agree that the government did not breach the 
plea agreement, any error is harmless. See Barnes, 660 F.3d at 
1008.  
     “An error is harmless if it does not affect a party’s substan‐
tial rights.” Citizens for Appropriate Rural Roads v. Foxx, 815 F.3d 
1068, 1079 (7th Cir. 2016). Substantial rights are those “that af‐
fect the outcome of the case.” United States v. Turner, 836 F.3d 
849, 867 (7th Cir. 2016). Therefore, a district court’s failure to 
acknowledge  that  it  had  the  authority  to  hear  a  new  argu‐
ment—raised for the first time after a Thompson remand—is 
harmless if that new argument is meritless and could not have 
affected the outcome of the case.  
  Here, the district court alternatively considered Lewis’s ar‐
gument regarding the plea agreement and concluded that no 

                                                 
would have had to have addressed that argument. That is because Lewis 
would not have been able to raise this new or different argument at the 
first  sentencing.  But  because  all  of  the  alleged  breaches  she  complains 
about  occurred  at  or  before  the  first  sentencing,  and  because  she  could 
have raised these arguments at that first sentencing and then on her first 
appeal,  the  district  court  was  not  obligated  to  hear  these  arguments  on 
remand.  
2 We also recognize that the district court decided this case before our de‐

cision in Mobley, 833 F.3d 797, and thus could not have been aware of the 
specific acknowledgement requirement we announced in that case. None‐
theless, we find that this was an error.  
No. 16‐1401                                                    11 

breach occurred. When, as here, there is no dispute as to the 
relevant  facts,  we  interpret  the  plea  agreement  and  review 
whether  there was  a breach  de  novo. United States v. Malone, 
815 F.3d 367, 370 (7th Cir. 2016). “We interpret a plea agree‐
ment using ordinary principles of contract law, ‘though with 
an eye to the special public‐interest concerns that arise in this 
context.’” Id. (quoting United States v. Munoz, 718 F.3d 726, 729 
(7th Cir. 2013)). Accordingly, we give unambiguous terms in 
the plea agreement their plain meaning and look to “the par‐
ties’ reasonable expectations and construe ambiguities against 
the government as the drafter” only when the language is am‐
biguous. Id. Relief for a prosecutor’s breach of a plea agree‐
ment is only actionable if the breach is substantial. Campbell v. 
Smith, 770 F.3d 540, 546 (7th Cir. 2014).  
    Lewis  argues  that  the  government  breached  the  plea 
agreement  in  three  major  ways:  (1)  by  advocating  for  addi‐
tional enhancements in its email to the PSR preparer and its 
comments  to  the  district  court  regarding  the  recommenda‐
tions of the PSR; (2) by failing to advocate in good faith for a 
maximum sentence of ten years; and (3) by advocating for the 
4‐level vulnerable‐victim enhancement rather than the 2‐level 
enhancement contemplated in the PSR. Because none of these 
actions constitutes a breach of the plea agreement, we reject 
Lewis’s argument. 
    First, the government did not breach the plea agreement 
by emailing the PSR preparer or commenting on the PSR’s rec‐
ommendations at sentencing. In fact, the government explic‐
itly reserved the right to do so in the plea agreement. In the 
agreement, the  government “reserve[d]  the  right to  provide 
the district court and the probation office with any and all infor‐
12                                                    No. 16‐1401 

mation  which  might  be  pertinent  to  the  sentencing  pro‐
cess … .” (R. 17 at ¶ 22) (emphasis added). The government 
also  “reserve[d]  the  right  to  make  any  recommendation  re‐
garding any and all factors pertinent to the determination of 
the sentencing guideline range … and any other matters not 
specifically addressed by this agreement.” (R. 17 at ¶ 23.)  
    By  offering  its  recommendations  on  the  additional  en‐
hancements provided in the PSR, the government was not ad‐
vocating for those enhancements. Instead, it was merely fol‐
lowing  the plea agreement’s  terms by providing the  district 
court and the probation office with pertinent information that 
was not addressed in the agreement. Moreover, the govern‐
ment explicitly disclaimed advocacy for those additional en‐
hancements at the sentencing hearing. When the district court 
asked the government for a recommendation about the addi‐
tional  enhancements  in  the  PSR,  the  government  first  re‐
sponded that it was not advocating for those enhancements. 
Only then did the government provide its recommendations. 
    Second, the government did not fail to advocate in good 
faith  for  a  maximum  sentence  of  ten  years.  The  plea  agree‐
ment bound the government to “recommend no more than 10 
years[’] imprisonment … .” (R. 17 at ¶ 24.) Lewis argues that 
once the district court accepted the higher sentencing range 
calculated  in  the  PSR—121  to  151  months—the  government 
had a duty to advocate for a below guidelines sentence. For 
Lewis,  by  continuing  to  describe  her  crime  as  “horrific,” 
“egregious,”  “aggravated,”  “significant,”  “dramatic,”  and 
“tragic,” the government failed to make such a good faith ef‐
fort. We disagree.  
No. 16‐1401                                                          13 

    As previously mentioned, the plea agreement required the 
government  to  argue  for  no  more  than  ten  years’  imprison‐
ment. That is precisely what the government did throughout 
the sentencing process. The government repeated its ten‐year 
recommendation at the plea hearing, in its sentencing memo‐
randum, and throughout the sentencing hearing. Strong ad‐
vocacy in favor of the maximum sentence contemplated by a 
plea agreement does not constitute a breach, especially when 
the government reiterates its recommendation and the terms 
of the plea agreement throughout the sentencing process. See 
United  States  v.  Salazar,  453  F.3d  911,  913–15  (7th  Cir.  2006) 
(holding that the government did not breach the plea agree‐
ment  when  it  described  the  defendant  as  a  “cold‐blooded 
killer” because the government “did not request a higher sen‐
tence” and “consistently commented that the low‐end Guide‐
lines sentence was appropriate”). 
    Finally, the government did not breach the plea agreement 
by advocating for the 4‐level vulnerable‐victim enhancement 
at sentencing. First, the plea agreement, by its terms, permit‐
ted the government to argue for that increase. Moreover, the 
government made clear at sentencing that it was advocating 
for  the  4‐level  enhancement  “just  to  make  the  record  com‐
plete.” (R. 42 at 23.) The government did not breach the plea 
agreement by  reminding  the court of the agreement’s terms 
and arguing in favor of those terms. 
   We  agree  with  the  district  court’s  alternative  conclusion 
that the government did not breach the plea agreement. Be‐
cause this argument is meritless and could not have affected 
the  outcome  of  Lewis’s  case,  the  district  court’s  failure  to 
acknowledge that it could have considered this argument is 
harmless.  
14                                                        No. 16‐1401 

      B. Sentencing Arguments 
    Lewis’s final two arguments involve her sentence. We re‐
view a district court’s sentence in two steps. First, we review 
the district court’s application of the sentencing guidelines for 
procedural error. United States v. Mbaye, 827 F.3d 617, 622 (7th 
Cir. 2016). “If the decision below is procedurally sound, then 
we ask whether the resulting sentence is substantively reason‐
able.”  Id.  (quoting  United  States  v.  Warner,  792  F.3d  847,  855 
(7th Cir. 2015)). Lewis makes one procedural challenge to her 
sentence:  that  the  district  court  improperly  applied  the  vul‐
nerable‐victim enhancement under U.S.S.G. § 3A1.1(b)(1). We 
begin with this decision and then turn to the issue of the sub‐
stantive reasonableness of the sentence.  
      1. Vulnerable‐Victim Enhancement 
     Lewis disputes the district court’s application of the 2‐level 
sentencing  enhancement  under  U.S.S.G.  § 3A1.1(b)(1)  based 
on  the  vulnerability  of  her  victims.  “We  review  the  district 
court’s application of the sentencing guidelines de novo and 
its factual findings for clear error.” United States v. Guidry, 817 
F.3d 997, 1007–08 (7th Cir. 2016).  
    Under U.S.S.G. § 3A1.1(b)(1), a district court can increase 
a  defendant’s offense level  by  two levels “[i]f the defendant 
knew or should have known that a victim of the offense was 
a vulnerable victim.” The commentary for this section defines 
a “vulnerable victim” as a person “who is unusually vulnera‐
ble due to age, physical or mental condition, or who is other‐
wise  particularly  susceptible  to  the  criminal  conduct.” 
U.S.S.G. § 3A1.1 cmt. n.2. 
    Lewis argues that age alone is insufficient to justify appli‐
cation of the enhancement under § 3A1.1(b)(1). In support of 
No. 16‐1401                                                        15 

her argument, Lewis quotes United States v. Anderson, 349 F.3d 
568  (8th  Cir.  2003).  There,  the  Eighth  Circuit  held  that  “it 
would be clear error to impose a § 3A1.1(b)(1) increase simply 
because some of the victims of a widespread investment scam 
were elderly.” Id. at 572. For Lewis, because “the PSR preparer 
and the judge relied entirely upon age, uncoupled with any 
vulnerability that per se accompanies old age, to apply the en‐
hancer,”  the  enhancement  was procedurally  improper.  (Ap‐
pellant’s Br. at 29). 
     As we have held, “Elderly victims satisfy the requirements 
of  § 3A1.1(b)(1),  especially  when  their  financial  investments 
and financial security are at issue. The elderly are a frequent 
target of scammers and frequently qualify as vulnerable vic‐
tims.” United States v. Iriri, 825 F.3d 351, 352 (7th Cir. 2016) (in‐
ternal citation and quotation marks omitted). But that doesn’t 
mean that the enhancement must always be applied when the 
victim is elderly. Instead, like the Eighth Circuit, we have held 
that “[t]here still must be some link between the vulnerability 
and the characteristic in question, here age.” United States v. 
Williams, 258 F.3d 669, 673 (7th Cir. 2001). Thus, Lewis is cor‐
rect that age alone can be insufficient to justify the application 
of  the  vulnerable‐victim  enhancement.  But  because  the  dis‐
trict  court  did  not  base  the  application  of  the  enhancement 
solely on the victims’ ages, Lewis’s argument ultimately fails. 
    Although the district court did base the application of the 
vulnerable‐victim enhancement at least in part on the victims’ 
ages, the court also looked to several other vulnerabilities that 
Lewis exploited during the course of her scheme. As the dis‐
trict  court  noted  and  the  victim  impact  statements  reflect, 
Lewis had established long‐term working relationships with 
16                                                         No. 16‐1401 

at least some of her victims before commencing her fraudu‐
lent  scheme.  As  one  victim’s  family  member  stated,  Lewis 
“[p]os[ed]  as  a  friend  and  advisor”  and  methodically  did 
“things to develop trust over many years.” (R. 21 at 47.) Lewis 
“waited until [her victim]’s advanced age, illness and memory 
losses after chemotherapy, along with [her victim’s husband]’s 
progressive forgetfulness and weakness gave her the oppor‐
tunity to steal their life savings—trying to get every penny of 
it.” (R. 21 at 47.)  
    Other  victims  and  their  family  members  emphasized 
Lewis’s  knowledge  that  her  victims  lacked  basic  computer 
skills.  Finally,  as  the  district  court  noted  at  resentencing,  at 
least  one  of  Lewis’s  victims  “was  in  the  hospital  with  colon 
cancer when much of the money was taken away.” (R. 77 at 
21.) Lewis, who became acutely familiar with her victims by 
posing as a friend and advisor for years before and during her 
scheme, intentionally chose these people, not merely because 
of their ages but also because of their various other vulnera‐
bilities she could readily exploit.  
    Lewis further argues that the district court conflated the 
vulnerable‐victim  enhancement  with  the  abuse‐of‐trust  en‐
hancement  and  double  counted  the  same  conduct  for  pur‐
poses  of  sentencing.  This  argument,  however,  is  easily  dis‐
missed. We have specifically held that this so‐called “double 
counting,” “in the sense that the same conduct is used more 
than once to increase a defendant’s guideline range, is gener‐
ally permissible unless the text of the guidelines prohibits it.” 
United  States  v.  Burnett,  805  F.3d  787,  794  (7th  Cir.  2015).  In 
Burnett,  we  specifically  rejected  the  exact  argument  Lewis 
raises here—that the same conduct cannot be used to justify 
imposition of both the vulnerable‐victim enhancement under 
No. 16‐1401                                                         17 

§ 3A1.1 and the abuse‐of‐trust enhancement under § 3B1.3. Id. 
The district court properly applied the vulnerable‐victim en‐
hancement.  
   2. Substantive Reasonableness of Lewis’s Sentence 
     Lewis finally argues that her fifteen‐year sentence, which 
is five years longer than the agreed‐upon maximum sentence 
in her plea agreement and nearly five years longer than the 
upper end of her sentencing guidelines range, is substantively 
unreasonable. We review the substantive reasonableness of a 
district  court’s  sentence  under  a  deferential  abuse‐of‐discre‐
tion  standard.  Gall  v.  United  States,  552  U.S.  38,  51  (2007); 
United States v. Fogle, 825 F.3d 354, 358 (7th Cir. 2016). 
    There  is  no  presumption  that  an  above‐guidelines  sen‐
tence is unreasonable. United States v. Gill, 824 F.3d 653, 665 
(7th Cir. 2016). We will uphold an above‐guidelines sentence 
“so long as the district court offered an adequate statement of 
its reasons, consistent with 18 U.S.C. § 3553(a), for imposing 
such a sentence.” Id. (quoting United States v. Abebe, 651 F.3d 
653, 657 (7th Cir. 2011)). When reviewing the district court’s 
reasoning, “we must determine whether the district court of‐
fered justification ‘sufficiently compelling to support the de‐
gree of variance.” United States v. Bradley, 675 F.3d 1021, 1025 
(7th Cir. 2012) (quoting United States v. Miller, 601 F.3d 734, 739 
(7th Cir. 2010)). In making this determination, we take into ac‐
count that the “sentencing judge is in a superior position to 
find facts and judge their import under section 3553(a) in the 
individual case.” United States v. Carter, 538 F.3d 784, 791 (7th 
Cir. 2008) (quoting Gall, 552 U.S. at 51).  
   Here, the district court provided an adequate  statement, 
consistent with 18 U.S.C. § 3553(a), explaining its reasons for 
18                                                      No. 16‐1401 

imposing  an  above‐guidelines  sentence.  Before  announcing 
its sentence, the district court reiterated the importance of the 
guidelines.  It then considered the nature and  circumstances 
of Lewis’s offense. The district court concluded  that Lewis’s 
crime was “one of the most serious white collar crimes” it had 
ever seen. As such, the court rejected the “abstract mathemat‐
ical  calculation”  of  the  guidelines  because  the  guidelines 
didn’t reflect the magnitude of Lewis’s offense. (R. 77 at 45.) 
    Moreover, the district court considered the impact Lewis’s 
crime had on her victims and the need to provide restitution 
to them. The court further considered “the need for just pun‐
ishment” and determined that “deterrence played a huge role 
here because white collar crimes, unlike so many, … are not 
impulsive.” (R. 77 at 47–48.) To send a message that this type 
of crime would not be tolerated, the district court chose to im‐
pose an above‐guidelines sentence. Finally, in deciding on an 
appropriate sentence, the district court considered the need to 
protect the public.  
     Lewis  argues  that  the  district  court  failed  to  adequately 
consider  certain  mitigating  factors  including  that  she  had  a 
criminal history category of only I, that she was a nonviolent 
offender, and that she expressed genuine remorse at the sen‐
tencing hearing for her actions. A district court can consider 
all  of  these  factors  when  conducting  its  § 3553  sentencing 
analysis; however, the district court has “discretion over how 
much  weight  to  give  a  particular  factor.”  United  States  v. 
Boroczk, 705 F.3d 616, 624 (7th Cir. 2013). The district court’s 
weighing of the § 3553 factors must fall “within the bounds of 
reason,” but “those bounds are wide.” Id. (internal quotation 
marks omitted). Here, the district court considered these mit‐
igating factors but decided that the magnitude of her offense 
No. 16‐1401                                                     19 

outweighed any mitigation and justified an above‐guidelines 
sentence.  
   We agree with the district court that Lewis’s crime was es‐
pecially  damaging  to  her  victims  and  that  the  sheer  magni‐
tude of her offense coupled with the other § 3553 factors dis‐
cussed by the district court justified an above‐guidelines sen‐
tence. As such, the district court did not abuse its discretion.  
                        III. CONCLUSION 
    For the foregoing reasons, we AFFIRM.